DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8-8-2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-17, 21-23 is/are rejected under 35 U.S.C. 103 as being obvious over Fossum et al (2016/0060573).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Fossum et al disclose discloses a detergent composition and method of treating a fabric, comprising the step of contacting said fabric with a detergent composition comprising a cationic polymer, a silicone and a surfactant system, which comprises 1- 70% by weight of the composition (0138) which includes an anionic surfactant and a nonionic surfactant in a ratio of from about 1.1:1 to about 4:1 (0141). Further, the anionic surfactant of Fossum et al may comprise appellant’s preferred anionic branched surfactant which comprises a longer alkyl chain, mid-chain branched surfactant compound, where the mid-chain branches are typically methyl groups (0155) and of the formula:

Ab-X-B Where:

(a) Ab is a hydrophobic Cg to C22 (total carbons in the moiety), typically from about G12 to about C18, mid-chain branched alkyl moiety having: (1) a longest linear carbon chain attached to the —X—B moiety in the range of from 8 to 21 carbon atoms; (2) one or more C1-C3 alkyl moieties branching from this longest linear carbon chain; (3) at least one of the branching alkyl moieties is attached directly to a carbon of the longest linear carbon chain at a position within the range of position 2 carbon (counting from carbon #1 which is attached to the —X—B moiety) to position w-2 carbon (the terminal carbon minus 2 carbons, i.e., the third carbon from the end of the longest linear carbon chain); and (4) the surfactant composition has an average total number of carbon atoms in the Ab-X moiety in the above formula within the range of greater than 14.5 to about 17.5 (typically from about 15 to about 17);
b) Bis a hydrophilic moiety selected from a list comprising sulfonates at the beginning of the list (§ 0153-0158).

Moreover, Fossum et al include additional surfactants, including anionic alkyl benzene sulfonates and alkyl ether sulfates (0143—0145), zwitterionic, amphoteric and nonionic surfactants (0175-0182). With respect to claims 15-16, other adjunct ingredients are employed (0185).
One of the branching alkyl moieties is attached directly to a carbon of the longest linear carbon chain at a position within the range of position 2 carbon (counting from carbon #1 which is attached to the —X—B moiety) to position w-2 carbon (the terminal carbon minus 2 carbons, i.e., the third carbon from the end of the longest linear carbon chain); and (4) the surfactant composition has an average total number of carbon atoms in the Ab-X moiety in the above formula within the range of greater than 14.5 to about 17.5 (typically from about 15 to about 17);
b) Bis a hydrophilic moiety selected from a list comprising sulfonates at the beginning of the list (§ 0153-0158).
In certain aspects, the branched surfactant comprises a longer alkyl chain, mid-chain branched surfactant compound of the above formula wherein the Ab moiety is a branched primary alkyl moiety having the formula selected from (column 23, lines 23-67):

    PNG
    media_image1.png
    435
    825
    media_image1.png
    Greyscale

or mixtures thereof; wherein a, b, d, and e are integers, a+b is from 10 to 16, d+e is from 8 to 14 and wherein furtherwhen a+b=10, a is an integer from 2 to 9 and b is an integer from 1 to 8;when a+b=11, a is an integer from 2 to 10 and b is an integer from 1 to 9;when a+b=12, a is an integer from 2 to 11 and b is an integer from 1 to 10;when a+b=13, a is an integer from 2 to 12 and b is an integer from 1 to 11;when a+b=14, a is an integer from 2 to 13 and b is an integer from 1 to 12;when a+b=15, a is an integer from 2 to 14 and b is an integer from 1 to 13;when a+b=16, a is an integer from 2 to 15 and b is an integer from 1 to 14;when d+e=8, d is an integer from 2 to 7 and e is an integer from 1 to 6;when d+e=9, d is an integer from 2 to 8 and e is an integer from 1 to 7;when d+e=10, d is an integer from 2 to 9 and e is an integer from 1 to 8;when d+e=11, d is an integer from 2 to 10 and e is an integer from 1 to 9;when d+e=12, d is an integer from 2 to 11 and e is an integer from 1 to 10;when d+e=13, d is an integer from 2 to 12 and e is an integer from 1 to 11;when d+e=14, d is an integer from 2 to 13 and e is an integer from 1 to 12.

Fossum et al, does not teach sufficient specificity to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed surfactant composition comprising the branched composition with a non- sulfonated surfactant within the claimed ratio since Fossum et al specifically teach the preferred branched surfactant with additional surfactants within the ratio as a known surfactants utilized in detersive fabric cleaning. Accordingly, in the absence of criticality to the contrary commensurate in scope with the claimed invention, one skilled in the art would have been motivated to utilize non-preferred embodiments of well-known surfactant ingredients suggested by Fossum et al to suggest the claimed surfactant compositional invention.
See Huang, 100 F.3d at 139 (“[E]ven though [a] modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.”). See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“|W ]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Applicant's arguments filed 8-8-22 have been fully considered but they are not persuasive.
Applicant argues that the Office Action shows no combination of the Y moiety having from 14-17 carbon atoms and the majority of the branch moieties are methyl.
The examiner directs applicant’s representative attention above and reiterated again here:
One of the branching alkyl moieties is attached directly to a carbon of the longest linear carbon chain at a position within the range of position 2 carbon (counting from carbon #1 which is attached to the —X—B moiety) to position w-2 carbon (the terminal carbon minus 2 carbons, i.e., the third carbon from the end of the longest linear carbon chain); and (4) the surfactant composition has an average total number of carbon atoms in the Ab-X moiety in the above formula within the range of greater than 14.5 to about 17.5 (typically from about 15 to about 17);
b) Bis a hydrophilic moiety selected from a list comprising sulfonates at the beginning of the list (§ 0153-0158).
In certain aspects, the branched surfactant comprises a longer alkyl chain, mid-chain branched surfactant compound of the above formula wherein the Ab moiety is a branched primary alkyl moiety having the formula selected from (column 23, lines 23-67). 
With further respect to applicant’s arguments to the branching moieties being “majority” methyl, applicant’s representative attention is directed above again to formulas I and II, where methyl moieties are comprised entirely in the formulae.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NECHOLUS . OGDEN JR
Examiner
Art Unit 1761



/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761